This appeal is from a decree holding a tax sale invalid, made by the collector of Sevier county on November 4, 1935, at which appellant became the purchaser. The delinquent list was filed by the collector on October 14, 1935. The first publication of notice of sale was on October 24, and the second on October 31, 1935, and the sale was had on November 4. The statute governing the notice of sale and publication is 13847, Pope's Digest.
This statute was set out and construed in the recent case of Schuman v. Metropolitan Trust Co., 199 Ark. 283,134 S.W.2d 579, where an exactly similar situation existed, and the sale was held invalid on account of the insufficiency in the publication of the notice of sale. It is conceded that that case controls this, unless overruled, and a strong argument is made to this end. We decline to overrule that case, and agree that this case is ruled by that.
Affirmed.